El Juez Asociado Señor Snyder
emitió la opinión del tribunal.
Estos dos casos se encuentran ante nos en apelación contra sentencias dictadas por la corte de distrito condenando al acusado a pagar una multa de $10 en cada caso por el delito de daños maliciosos y por infracción al artículo 517 del Código Penal.1 Las denuncias eran al efecto de que el acusado babía cortado y se había llevado unos árboles de guaba y arbustos de café que crecían en terreno propiedad d.e la testigo denunciante. Uno de los errores alegados fueque la prueba no era suficiente para sostener la sentencia.
*58Los casos se vieron conjuntamente ante la corte inferior. Una de las testigos denunciantes, Enriqueta Morales, declaró que su familia había venido originalmente a vivir en la finca en cuestión como agregados; que por un convenio verbal su padre había comprado esta parcela a Antonio Berrios, hermano del acusado; que el derecho de su familia a poseer la parcela está en litigio en la actualidad; y que, como se alega en las denuncias, el acusado entró en la propiedad, cortó los árboles de guaba y de café que crecían allí plantados y se los llevó.
La declaración del acusado fue al efecto de que éste y Otros herederos de su padre eran los dueños de la parcela; que su padre no la había vendido; y que la familia Morales todavía eran agregados de dicha finca y estaban ahora recla-mando el título de la propiedad bajo la teoría de que la ha-bían poseído durante cierto tiempo.
Los hechos en este caso no justifican la convicción por los delitos imputados. El requisito de que el delito se cometa con malicia y voluntariamente nunca se probó. Al contra-rio, la cuestión es claramente una que envuelve sencillamente una disputa tona fide en cuanto al título de la parcela. í£La maquinaria de la ley penal no puede invocarse propiamente para el resarcimiento de un daño meramente privado.”2
No debe interpretarse como que resolvemos que el mero ipse dixit de un acusado al efecto de que tiene algún interés en el título del terreno, sería suficiente para absolverlo en todos los casos por los delitos que aquí se le imputan. Pero si de la propia prueba de los testigos denunciantes surge,, como en estos casos, que la actuación del acusado estaba pre-dicada en una reclamación del título sobre el cual existe una legítima controversia, las partes deben obtener el resarci-miento de tales daños como se alegan en estos casos, me-diante una acción civil. Resolver lo contrario, equivaldría a *59convertir una acción penal en nna acción para dirimir el tí-tulo o el derecho a la posesión de la propiedad. Ésta es nna doctrina bien establecida qne este Tribunal ha seguido en varios casos. Pueblo v. González et al., 15 D.P.R. 696; Pueblo v. Maldonado, 15 D.P.R. 776; Pueblo v. Reyes et al., 24 D.P.R. 168; Pueblo v. Galeno, 61 D.P.R. 406.

Se revocarán las sentencias de la corte de distrito y se substituirán por otras que absolverán al acusado.


(1) El artículo 517 lee en. parte que "Incurrirá en ‘misdemeanor’ toda persona que voluntariamente cometiere cualquiera de las siguientes violaciones: 1. Cortar, destruir o dañar cualquiera clase de bosques o madera quese hallare •o creciere en terrenos de otra persona ...”


(2) Hughes v. State, 103 Ind. 344, citado en Pueblo v. Reyes et al., 24 D.P.R. 168, 171.